DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

Applicant’s Amendments, filed 4/05/2021, to claims 13, 15-16, 20, 22, 24, 26-28 acknowledged by Examiner.
Claims 13, 15-20, 22-28 are now pending.
Response to Arguments
 First Argument:
	Applicant asserts that the combination of Grange and Dixon does not disclose or teach that both the first and second band segments retain elongations resulting from different traction forces (Remarks Page 7).
	Examiner’s Response:
Applicant's arguments filed 4/05/2021 have been fully considered but they are not persuasive as these arguments are towards limitations which are now newly added in the newly narrowed scope of claims 13 and 24. The rejection below has been updated with an additional reference of Rapp below as a new grounds rejection is necessitated by amendments in order to provide the second band segment with silicone adhesive (Grange already disclosed adhesive on the first band segment) on its inner face for comfort and improved function, wherein this functional statement of “retaining elongations” is simply a result of there being adhesive on the inner surface of the second band segment.
Examiner’s Notes
	All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 and 24 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 13 and 24, applicant has added in a phrase “a segment not covered by the pad”, wherein this phrase is new matter in the form of new negative limitation of which does not have explicit support in the specification, and is simply claiming the invention in forms of what is “not”. And further there is issue with the term “not covered” as technically the entire one side of the elastic band of which this claims refers is “not covered” (See Figure 6) and as such causes further issues with support in regards to segments that are defined in terms of what is “covered”. As such, this limitation is new matter. See MPEP 2173.05(i). 
Regarding claim 13 and 24, applicant has amended the claim to recite “the second band segment having a higher stiffness than the first band segment” wherein “second band 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13 and 24, applicant has amended the claim to recite “the second band segment having a higher stiffness than the first band segment” wherein “second band segment” refers to the part of the device consisting of just the elastic band and the “first band segment” refers to the portion of the device consisting of the elastic band and the pad; wherein the previous set of claims as well as the specification only has support for and states that the first band segment is that which has the higher stiffness than the second band segment. And even further as claimed the first band segment is made of more material (elastic band and elastic) and the second band segment is consists of just the elastic band material, as such it is impossible for the second band to have higher stiffness than the first band as the first band will be inherently thicker (two layers of material) and become stiffer from being thicker and having more material. As such the claim limitation “the second band segment having a higher stiffness than the first band segment” is indefinite as the claim limitation is impossible from occurring. As 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 15-17, 19-20, 22, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Grange (WO 2010007243 A1) (See previously attached translation for line reference citations) in view of Dixon (US 20070299407 A1) in view of Rapp (US 20160242964 A1).
Regarding claim 13, Grange discloses a supporting or compressing device 1’ (See Figure 7D, see line 10 where this is an elastic sleeve wherein elastic sleeves implicitly may 
an elastic band 6 (See Figure 7D, see lines 199-203 wherein 6 is made of elastic fabric);
a pad (4, 7) made of an elastic material (line 199, part 7 is made of elastic fabric; lines 137-138, layer 4 is made of polydimethylsiloxane which is inherently viscoelastic which is elastic, see lines 63-68), attached to the elastic band 6 at two opposite ends of the pad (See Figure 7C-7D and Figure 6, where the ends of part 7 of the pad are secured to band 6 at two opposite ends via stitches 71 and 72), 
wherein the elastic band 6 comprises:
a segment covered by the pad (4, 7) and forming, with the pad (4, 7), a first band segment (See Annotated Figure 7D); and
a segment not covered by the pad (4, 7) and forming a second band segment (See Annotated Figure 7D),
the first and second band segments have:
an outer face 6b (See Annotated Figure 7D, where 6b is the complete outer side of band 6, which is for both band segments), and
an inner face (4a, 6a) (See Figure 7D, and lines 126-127) opposite to the outer face 6b (See Annotated Figure 7D) and configured to contact with a skin of the user when the elastic band is wound around the limb or the joint of the user (lines 126-127, face 4a sticks to skin of the user), the inner face 4a being configured to adhere to the skin of the user (lines 126-127), such that, in combination with compression forces exerted by the elastic band 6 and the pad (4, 7) when the elastic band 6 is wound around the limb or the joint of the user while being locally stretched under different local traction forces, the first band segment retains local elongations resulting from the different local traction forces, after removal of the different local traction forces (the first band segment is implicitly capable of this function based on the structure being 
Grange does not explicitly disclose the first band segment having a higher stiffness than the second band segment. 
However, Grange discloses the claimed structure of an elastic band 6 with a pad (4, 7) that is attached to the elastic band 6 which makes up the structure of the instant device as disclosed, wherein further the instant specification states that the instantly disclosed pad is formed of a layer of viscoelastic material which is chosen to be polydimethylsiloxane and a layer of elastic fabric (See Page 8 lines 10-27 of the instant specification, wherein the Applicant never states a specific elastic fabric), wherein then as the structure is the same as disclosed and the materials because Grange also discloses the same pad (4, 7) material comprising a layer of viscoelastic material 4 (lines 63-68, see further lines 137-139 wherein layer 4 is a layer of polydimethylsiloxane which is viscoelastic) and a layer of elastic fabric 7 (lines 199-200) attached to the layer of viscoelastic material 4 (See Figures 7C-7D, line 209), thus as the materials and structure are the same as disclosed then the same properties as claimed should be inherent within Grange.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have understood that the first band segment of Grange would have a higher stiffness than the second band segment of Grange (See Annotated Figure 7D) as the structure and materials of Grange are similar to the instant device as disclosed, thus Grange would inherently provide similar properties and characteristics of at the very least providing the first band segment with a higher stiffness than the second.


    PNG
    media_image1.png
    463
    630
    media_image1.png
    Greyscale

Grange does not disclose the inner face 6a configured to contact with a part of the outer face 6b when the device is wound around onto itself and that the device is configured to be wound around.
However, Dixon teaches an analogous sleeve 110 (See Figure 3B-3C and see title) wherein the diameter of the sleeve is adjustable in order to ensure that the sleeve shape stays in close and comfortable contact with the patient’s limb (see [0035]) and this is achieved via hook and loop fasteners being placed on the analogous outer and inner faces of the sleeve and having the inner face contact (and thus cover) a portion the outer face and have the device wound around on itself (see Figures 3B-3C and [0038]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sleeve 1’ of Grange (See Figure 7D) and the seam 61 (see lines 204-205 of Grange translation) to instead be of the 
As combined, Grange does not disclose the inner face 6a of the second band segment (See Annotated Figure 7D) being configured to adhere to the skin of the user thus allowing the second band segment to retaining local elongations.
However, Rapp teaches an analogous elastic compression band 5 (See Figures 1A-1B and [0057]) comprises a comfort layer 25 (See Figures 2-3) located at the skin surface wherein the inner surface of the comfort layer 25 is coated with a silicone adhesive in order to reduce slipping, make it easier to wear the device, and ensure the device does not move once in the desired position (see [0058], also see how this silicone adhesive does not affect the material elastic properties of the device). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the inner layer 6a (inner face of the second band segment) (which lacks any form of adhesion with the skin) of Grange as combined with the silicone adhesive of the comfort layer 25 as taught by the analogous elastic band 5 of Rapp in order to ensure that the sleeve device of Grange has reduced slipping when worn, makes the sleeve of Grange easier to wear, and ensures the sleeve stays in the desired position when worn (See Rapp [0058]). 
Thus as combined, inner face 6a of the second band segment (See Annotated Figure 7D) is configured to adhere to the skin of the user (via silicone adhesive from Rapp) thus 
Regarding claim 15, Grange in view of Dixon in view of Rapp discloses the invention of claim 13 above.
Grange further discloses wherein the pad (4, 7) is attached to an inner face 6a of the elastic band 6 (See Figures 7C-7D), an inner face 4a of the pad (4, 7) forming the inner face (4a) of the first band segment (See Annotated Figure 7D).
Regarding claim 16, Grange in view of Dixon in view of Rapp discloses the invention of claim 13 above.
Grange further discloses wherein the pad (4, 7) is attached to an inner face 6a of the elastic band 6 (See Figures 7C-7D), an inner face 4a of the pad (4, 7) forming the inner face (4a) of the first band segment (See Annotated Figure 7D).
Grange does not explicitly disclose wherein the pad (4, 7) is attached to an outer face of the elastic band 6, an inner face of the elastic band 6 opposite to the outer face of the elastic band forming the inner face of the first band segment.
However, as the device 1’ is a sleeve (line 218) then the sleeve may be folded inside out such as shown in Figure 5 of Grange.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that if the sleeve is turned inside out then the pad (4, 7) would be attached to an outer face of the elastic band 6 instead as the orientations would change, and thus the pad (4, 7) would be attached to an outer face of the elastic band 6, and the inner face of the elastic band 6 opposite to the outer face of the elastic band 6 forming the inner face 4a of the first band segment (See Annotated Figure 7D).
Regarding claim 17, Grange in view of Dixon in view of Rapp discloses the invention of claim 13 above.
Grange further discloses wherein the pad (4, 7) comprises a layer of viscoelastic material 4 (lines 63-68, see further lines 137-139 wherein layer 4 is a layer of polydimethylsiloxane which is viscoelastic) and a layer of elastic fabric 7 (lines 199-200) attached to the layer of viscoelastic material 4 (See Figures 7C-7D, line 209).
Regarding claim 19, Grange in view of Dixon in view of Rapp discloses the invention of claim 13 above.
Grange does not explicitly disclose the first band segment has a stiffness between 2 and 4 times that of the elastic band.
However, as discussed in claim 13 above Grange discloses the claimed structure of an elastic band 6 with a pad (4, 7) that is attached to the elastic band 6 which makes up the structure of the instant device as disclosed, wherein further the instant specification states that the instantly disclosed pad is formed of a layer of viscoelastic material which is chosen to be polydimethylsiloxane and a layer of elastic fabric (See Page 8 lines 10-27 of the instant specification, wherein the Applicant never states a specific elastic fabric), wherein then as the structure is the same as disclosed and the materials because Grange also discloses the same pad (4, 7) material comprising a layer of viscoelastic material 4 (lines 63-68, see further lines 137-139 wherein layer 4 is a layer of polydimethylsiloxane (PDMS) which is viscoelastic) and a layer of elastic fabric 7 (lines 199-200) attached to the layer of viscoelastic material 4 (See Figures 7C-7D, line 209), thus as the materials and structure are the same as disclosed then the same properties as claimed should be inherent within Grange. Wherein further when comparing the first band segment (4, 7, 6) with just the elastic band 6 (See Annotated Figure 7D) then the comparison of stiffness would be reliant on the choice of material for the viscoelastic layer 4 being the source of increased stiffness because in such a ratio comparison the same elastic fabrics of the elastic band 6 and elastic fabric of part 7 would have the same 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have understood that the first band segment of Grange would have between 2 to 4 times stiffness that of the elastic band 6 (may also be referred to the second band segment of Grange (See Annotated Figure 7D)) as the structure and materials of Grange are similar to the instant device as disclosed, thus Grange would inherently provide similar properties and characteristics.
Regarding claim 20, Grange in view of Dixon in view of Rapp discloses the invention of claim 13 above.
Grange discloses wherein the inner face 4a (formed by layer 4) of the first band segment (See Annotated Figure 7D) is formed by a layer of a polymer gel (lines 137-139 wherein layer 4 is a layer of polydimethylsiloxane (PDMS) which is a polymer gel), and the inner face 6a of the second band segment (See Annotated Figure 7D) is formed by a layer of a polymer gel (see combination of Rapp in claim 13 above, wherein the inner face 6a is coated with silicone adhesive, and wherein silicone is inherently a polymer, see https://polymerdatabase.com/polymer%20classes/Silicone%20type.html, and silicone adhesive is known in the art to implicitly be in the form of a gel, see https://www.intechopen.com/books/applied-adhesive-bonding-in-science-and-technology/silicone-adhesives-in-medical-applications and https://www.elkem.com/silicones/offer/healthcare/medical-grade/soft-skin-adhesives/ and https://polymerscience.com/product-details-2/p-derm-silicone-gel-adhesives/ and http://www.boydtech.com/articles/choosing-the-best-medical-tape-silicone-vs-acrylic).
Regarding claim 22, Grange in view of Dixon in view of Rapp discloses the invention of claim 13 above.

However, as discussed in claim 13 above Grange discloses the claimed structure of an elastic band 6 with a pad (4, 7) that is attached to the elastic band 6 which makes up the structure of the instant device as disclosed, wherein further the instant specification states that the instantly disclosed pad is formed of a layer of viscoelastic material which is chosen to be polydimethylsiloxane and a layer of elastic fabric (See Page 8 lines 10-27 of the instant specification, wherein the Applicant never states a specific elastic fabric), wherein then as the structure is the same as disclosed and the materials because Grange also discloses the same pad (4, 7) material comprising a layer of viscoelastic material 4 (lines 63-68, see further lines 137-139 wherein layer 4 is a layer of polydimethylsiloxane (PDMS) which is viscoelastic) and a layer of elastic fabric 7 (lines 199-200) attached to the layer of viscoelastic material 4 (See Figures 7C-7D, line 209), wherein further the instant specification states that the 20 N retaining of elongations is resultant of the adhesion (instant specification Page 16 lines 24-27) wherein further the adhesion properties are resultant of the polydimethylsiloxane (instant specification Page 8 lines 10-27), thus as the materials and structure are the same as disclosed then the same properties as claimed should be inherent within Grange.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed that Grange inherently discloses wherein the inner face 4a of the elastic band 6 (See Figure 7D wherein 4a is attached to the inner face 6a of the band 6 therefore implicitly also being the inner face of the elastic band 6) has, in the presence of a compression pressure exerted when the elastic band 6 is placed under traction around a member or a joint (line 11, band may be placed around a limb; line 94 wherein the band 6 
Regarding claim 24, Grange discloses a method of manufacturing a supporting or compressing device 1’ (See Figure 7D, see line 10 where this is an elastic sleeve wherein elastic sleeves implicitly may apply compression) configured to surround a limb or a joint of a user (lines 37-48, device may be configured as a sleeve wherein then it can surround a limb or joint of a user, also see line 184) the method comprising:
attaching a pad (4, 7) made of an elastic material (lines 199-200, lines 137-139, the components of the pad are elastic and viscoelastic, See Figure 7C) to an elastic band 6 at two opposite ends of the pad (4, 7) (See Figure 7C, wherein the pad (4,7) is attached by two opposite stitches 71 and 72, see further Figure 6 wherein these are the only two opposite stitches) such that the elastic band 6 comprises:
a segment covered by the pad (4, 7) and forming, with the pad (4, 7), a first band segment (See Annotated Figure 7D); and
a segment not covered by the pad (4, 7) and forming a second band segment (See Annotated Figure 7D),
the first and second band segments have:

an outer face 6b (See Annotated Figure 7D, where 6b is the complete outer side of band 6, which is for both band segments);
and an inner face (4a, 6a) (See Figure 7D, and lines 126-127) opposite to the outer face 6b (See Annotated Figure 7D) and configured to contact with a skin of the user (lines 126-127) when the device 1’ is wound around the limb or the joint of the user (lines 42-45 and 184-185 
Grange does not explicitly disclose the apparatus resulting in the first band segment having a higher stiffness than the second band segment formed by only the elastic band.
However, Grange discloses the claimed structure of an elastic band 6 with a pad (4, 7) that is attached to the elastic band 6 which makes up the structure of the instant device as disclosed, wherein further the instant specification states that the instantly disclosed pad is formed of a layer of viscoelastic material which is chosen to be polydimethylsiloxane and a layer of elastic fabric (See Page 8 lines 10-27 of the instant specification, wherein the Applicant never states a specific elastic fabric), wherein then as the structure is the same as disclosed and the materials because Grange also discloses the same pad (4, 7) material comprising a layer of viscoelastic material 4 (lines 63-68, see further lines 137-139 wherein layer 4 is a layer of polydimethylsiloxane which is viscoelastic) and a layer of elastic fabric 7 (lines 199-200) attached to the layer of viscoelastic material 4 (See Figures 7C-7D, line 209), thus as the materials and structure are the same as disclosed then the same properties as claimed should be inherent within Grange.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have understood that the formed first band segment of Grange would have a higher stiffness than the second band segment of Grange 
Grange does not disclose the inner face 6a configured to contact with a part of the outer face 6b when the device is wound around onto itself and that the device is configured to be wound around.
However, Dixon teaches an analogous sleeve 110 (See Figure 3B-3C and see title) wherein the diameter of the sleeve is adjustable in order to ensure that the sleeve shape stays in close and comfortable contact with the patient’s limb (see [0035]) and this is achieved via hook and loop fasteners being placed on the analogous outer and inner faces of the sleeve and having the inner face contact (and thus cover) a portion the outer face and have the device wound around on itself (see Figures 3B-3C and [0038]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sleeve 1’ of Grange (See Figure 7D) and the seam 61 (see lines 204-205 of Grange translation) to instead be of the design as shown in Dixon Figures 3B-3C wherein the sleeve is provided with hook and loop fasteners on the inner and outer faces such that the sleeve shape is formed via having the inner face 6a of Grange contact a portion of the outer face 6b (a part of the outer face) when the device is wound around onto itself (See Dixon Figures 3B-3C and [0038]) (thus causing the device being configured to be “wound around”) in order to ensure that the sleeve shape stays in close and comfortable contact with the patient’s limb (see Dixon [0035]) (and thus having the inner face is configured to adhere to the part of the outer face when wound around and on itself).
As combined, Grange does not disclose the inner face 6a of the second band segment (See Annotated Figure 7D) being configured to adhere to the skin of the user thus allowing the second band segment to retaining local elongations.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the inner layer 6a (inner face of the second band segment) (which lacks any form of adhesion with the skin) of Grange as combined with the silicone adhesive of the comfort layer 25 as taught by the analogous elastic band 5 of Rapp in order to ensure that the sleeve device of Grange has reduced slipping when worn, makes the sleeve of Grange easier to wear, and ensures the sleeve stays in the desired position when worn (See Rapp [0058]). 
Thus as combined, inner face 6a of the second band segment (See Annotated Figure 7D) is configured to adhere to the skin of the user (via silicone adhesive from Rapp) thus allowing the second band segment to retain local elongations (via holding of the position from the adhesive, see Rapp [0058]) when the elastic device of Grange has been wound around a limb and onto itself (see Dixon modification above) even when the local traction forces have been removed as the silicone adhesive will keep the inner face 6a and thus the elastic band 6 in its position on the skin.
Regarding claim 25, Grange in view of Dixon in view of Rapp discloses the invention of claim 20 above.
As combined, Grange discloses wherein the polymer gel is polydimethylsiloxane (PDMS) (lines 137-139) wherein as combined with Rapp in claim 13 it would have been obvious to choose polydimethylsiloxane for the silicone adhesive of layer 6a as modified, as Grange already uses PDSM as skin adhering silicone adhesive.
Regarding claim 26, Grange in view of Dixon in view of Rapp discloses the invention of claim 24 above.
Grange further discloses wherein the pad (4, 7) is attached to an inner face 6a of the elastic band 6 (See Figures 7C-7D), an inner face 4a of the pad (4, 7) forming the inner face (4a, 6a) of the first band segment (See Annotated Figure 7D).
Regarding claim 27, Grange in view of Dixon in view of Rapp discloses the invention of claim 24 above.
Grange further discloses wherein the pad (4, 7) is attached to an inner face 6a of the elastic band 6 (See Figures 7C-7D), an inner face 4a of the pad (4, 7) forming the inner face (4a) of the first band segment (See Annotated Figure 7D).
Grange does not explicitly disclose wherein the pad (4, 7) is attached to an outer face of the elastic band 6, an inner face of the elastic band 6 opposite to the outer face of the elastic band forming the inner face of the first band segment.
However, as the device 1’ is a sleeve (line 218) then the sleeve may be folded inside out such as shown in Figure 5 of Grange.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that if the sleeve is turned inside out then the pad (4, 7) would be attached to an outer face of the elastic band 6 instead as the orientations would change, and thus the pad (4, 7) would be attached to an outer face of the elastic band 6, and the inner face of the elastic band 6 opposite to the outer face of the elastic band 6 forming the inner face 4a of the first band segment (See Annotated Figure 7D).
Regarding claim 28, Grange in view of Dixon in view of Rapp discloses the invention of claim 24 above.
Grange further discloses covering the inner face (4a) (formed by layer 4) of the first band segment with a layer of a polymer gel (See Figure 7C-7D wherein the inner face 4a was made by layer 4 which comprises a polymer gel (lines 128-129), thus the inner face 4a is covered by a .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Grange (WO 2010007243 A1) (See attached translation for line references) in view of Rapp (US 20160242964 A1) in view of Grange (WO 2015028734 A1), henceforth Grange2 (see previously provided translation) in view of Dixon (US 20070299407 A1).
Regarding claim 18, Grange in view of Dixon in view of Rapp discloses the invention of claim 17 above.
Grange does not disclose wherein the elastic fabric layer has a lower stiffness in a longitudinal direction of the elastic band than in a transverse direction of the elastic band. 
Grange does disclose the elastic fabric is a polyamide elastane mix (lines 146, 199-200)
However, Grange2 teaches an analogous supporting or compressing device (See Figure 2, [3]) configured to surround a limb or a joint of a user (See Figure 2 where the device is surrounds the hand and more specifically the joint in the thumb [5], thus this is an analogous sleeve) comprising an analogous elastic band 1 (See Figure 7, and [17] and [10], where elastic band 1 is made of two layers of elastic fabric) and an analogous pad (5, 52) comprising an analogous layer of viscoelastic material 5 [16] and an analogous layer of elastic fabric 52 attached to the layer of viscoelastic material 5 [16] (See Figure 7; wherein fabric 52 is known to 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the elastic fabric made of polyamide and elastane of Grange have the properties as taught by Grange2 above in order to allow the device 1’ to be made in only a few standard sizes as this will allow the fabric to easily conform and to any shape or size of part (Grange2 [4]), wherein this fabric would then have a lower stiffness in a longitudinal direction of the elastic band 6 than in a transverse direction of the elastic band 6 (see above).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Grange (WO 2010007243 A1) (See attached translation for line references) in view of Rapp (US 20160242964 A1) in view of Farrow (US 20150351969 A1) with Farrow (US 20070179421 A1), henceforth Farrow2, incorporated by reference into Farrow, in view of Dixon (US 20070299407 A1).
Regarding claim 23, Grange in view of Dixon in view of Rapp discloses the invention of claim 13 above.
Grange further discloses a first band portion 1’ (device 1’ may be called the first band portion as claimed, see Figure 7D) configured to be wound around an ankle and a foot of the user (lines 184-185 and 247, the sleeve shape of the portion 1’ may surround a limb of a user, wherein then the portion is capable of wounding around an ankle and foot as it is made of 
Grange does not disclose a second band portion configured to be wound around an ankle and a foot of the user, the second band portion having an end fixed to an outer face of the first band portion and comprising a first band segment having a higher stiffness than a second band segment of the second band portion.
However, Farrow teaches an analogous compressing device 12 (compression garment 12, Farrow [0022]) wherein this compression garment 12 may be an analogous first band portion 301 (See Farrow2 [0022] wherein Farrow2 US 20070179421 A1 has been incorporated by reference such that the compression garment 12 may be a sleeve formation 301, see Farrow2 [0123] and Figures 12a-12d) wherein the first band portion 301 may have an end of a short stretch (elastic) band 102 sewn to the portion 301 (Farrow2 [0123] and Figures 12a-12b) wherein these bands 102 provide the user with the ability to apply the best pressure needed to the limb to prevent swelling (Farrow2 [0012]) wherein Farrow further teaches a limiter 28 to be attached to the band 102/22 (referred to as band 22 in Farrow, and 102 in Farrow2) that will have no elasticity and provides the user with further information of when the best therapeutic compression has been achieved (See Farrow [0060-0061] and Figures 6-7), wherein the limiter 28 and band 102/22 in totality may be called a second band segment A and the first band segment 28 (limiter 28) would have a higher stiffness than a second band segment 102/22 (band 102/22) of the second band portion A (Farrow [0060-0061] band 102/22 is elastic and the limiter 28 is not elastic, thus 28 implicitly is stiffer than 102/22).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first band portion 1’ of Grange (which has a form of sleeve, Figure 7D) such that there is an end of a band 22/102 with a limiter 28 attached to the outer face 6b of the first band portion (Farrow2 Figures 12a-12b) as taught by Farrow with Farrow2 incorporated by reference in order to provide the device of Grange the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889.  The examiner can normally be reached on Monday-Friday 8:30 am to 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        4/16/2021

/VICTORIA J HICKS/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        4/20/2021